 LABORERS'LOCAL 935367Laborers' International Union of North America, Local935, AFL-CIO (Campbell Construction Co., Inc.)1andBuildersAssociation of Eastern Ohio &Western Pennsylvania and United Brotherhood ofCarpenters and Joiners of America,Local 1438,AFL-CIO. Case 8-CD-215November 29, 1971DECISION AND DETERMINATION OFDISPUTEBY MEMBERS FANNING, JENKINS, ANDKENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended,followinga charge filed by Builders Association of Eastern Ohio& Western Pennsylvania in behalf of its memberCampbell Construction Co., Inc.,herein called theEmployer, alleging that Laborers'International Un-ion of North America, Local 935,AFL-CIO,hereincalled Laborers,had violated Section 8(b)(4)(D) ofthe Act.The charge alleges, in substance,that theLaborers,by striking,or otherwise withholdingservices,violated the Act in that one of the purposesof the strike was to force the Employer to assigncertain work to its members rather than to membersof the United Brotherhood of Carpenters and JoinersofAmerica,Local 1438,AFL-CIO (herein calledCarpenters).Pursuant to notice,a hearing was held inWarren,Ohio,before Hearing Officer Sanford Grosson August 10, 1971.All parties appeared and wereafforded full opportunity to be heard,to examine andcross-examine witnesses,and to adduce evidencebearing on the issues.2 Thereafter,the Employer, theLaborers,and the Carpenters filed briefs which havebeen duly considered by the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERCampbell Construction Co., Inc., is an Ohiocorporation engaged in the general construction1Employer's name appears as amended at the hearing.2Laborers withdrew from the hearing prior to its close. Counsel for theLaborers,prior to his departure,was advised by the Hearing Officer thatthe hearing would continue in his absence.3The notice of hearing in this proceeding states that the disputeinvolves "the work of hooking,unhooking,signalling and loading inconnection with the moving and distribution of materials by cranes andbusiness, and is a wholly owned subsidiary of the Jos.Bucheit & Sons Company, also an Ohio corporation.For the calendar year preceding the date of thehearing, it had a gross dollar volume of business inexcessof $5 million of which approximately 10percent represents receipts derived from work per-formed in Pennsylvania, and the remainder fromwork performed in Ohio. Annually, Campbell pur-chases and receives goods valued in excess of $50,000from points directly outside the State of Ohio. Theparent company, Bucheit, for the calendar yearpreceding the date of the hearing, had a gross dollarvolume of businessin excessof $17 million andreceived goods valued in excess of $50,000 directlyfrom points located outside the State of Ohio.We find that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Laborersand Carpenters are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA.BackgroundThe Employer is presentlyengaged inthe construc-tion of an addition to, and the remodeling of, a four-story building for the Second National Bank inWarren, Ohio. Shortly after the commencement ofwork, in June 1970, the Employer assigned the job ofpower rigging to a member of the Carpenters Union.Power rigging, which is the work involved herein,includes the job of hooking, unhooking, and signalingto a crane operator, for the purpose of movingmaterialsfrom stockpiles to other points on theconstruction site.3The Employer's general manager,Robert Hohman,testified that the carpenter who was assigned the jobof power rigging did the hooking and unhooking offorms and materials used by the Carpenters as well asmaterialsutilized by other trades on the job. TheEmployer's project superintendent, Robert Murphy,testified that the carpenters only did the work ofpower rigging on materials used by members of theCarpenters, and that members of other unions did thepower rigging for materials used by their respectiveother power equipment from stock piles to points of installation at theaforesaid construction site." From the record as a whole,it is clear that thework in dispute involves the power rigging of materials from the originalstock piles until such materials reach the points of installation, and weinterpret the work as described in the notice of hearing to include suchwork.194 NLRB No. 56 368DECISIONSOF NATIONALLABOR RELATIONS BOARDtrades. Basically the work in question at the time ofthe dispute involved the power rigging of materialsthat the carpenters use in the performance of theirwork.In October 1970, the Employer received a letterfrom a representative of the Laborers, which in effectclaimed that the power rigging should have beenassigned to the Laborers. The Employer did not replyto this letter and heard nothing further from theLaborersuntilApril 9, 1971, when it was advised by arepresentative of the Laborers that the Laborerswould walk off the job the following Monday, April12, 1971, unless the power rigging was assigned tomembers of the Laborers Union. On April 12, none ofthe laborers reported for work. A representative of theLaborers met with the Employer and stated that theLaborers wanted all the power rigging and that themen were going to continue to be, off the project.There was no formal picketing. The Laborers re-mained off the job for approximately 2-1/2 weeksafter which time they returned to work without anyagreement resolving the dispute. Work continued atthe site during the 2-1/2 week period. The workassignment remains unchanged.Subsequent to the issuance of the notice of hearing,the Laborers sent a letter dated June 18, 1971, to theRegionalDirector of Region 8, disclaiming anyinterest in the disputed work. The laborers brieflyappeared at the hearing and took the position that thehearing should not continue because the disclaimerhad remedied any dispute which might have existed.B.TheWork in DisputeAs heretofore stated, the work in dispute is thepower rigging of materials for movement fromstockpiles to points of installation at the constructionsite.C.Positions of the PartiesThe Charging Party and the Employer ask that theBoard adopt those provisions of the "ContractorsMemorandum on Carpenters-Laborers Work As-signments," promulgated by the Builders Association.These parties contend that in accordance with theprovisions of the memorandum the Employer is freeto assign the work in question to either a carpenter,laborer, or composite crew, depending upon thedemands of the job in question. The Employer furtherrequested that the Board Order in this proceeding begiven areawide application in view of the likelihood ofrecurrence. In any event, the Employer and ChargingParty contend that the assignment of the disputedwork herein was properly made to the Carpenters.The Carpenters agrees that the work assignmentwas properly made, but for different reasons. Thus,the Carpenters claims the work under its contract andthe supporting area practice. The Carpenters disa-greeswith the contention that the "ContractorsMemorandum on Carpenters-Laborers Work As-signments" should be adopted as a means of deter-mining the manner in which "power rigging" shouldbe made.The Laborers contends that there is no jurisdiction-al dispute before the Board because of the disclaimerfiled on June 18, 1971.D.The Applicability of the StatuteBefore the Board may proceed to a determination ofa dispute pursuant to Section 10(k) of the Act, it mustbe satisfied there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated.As it appears that the Laborers has engaged in workstoppages to enforce its demands for exclusiveassignment of the work, we find there is reasonablecause to believe a violation of the Act occurred andthe dispute is properly before us for determination.With respect to the disclaimer by the Laborers, theBoard has held, and we hold here, that such adisclaimer does not alter the nature of the jurisdic-tional dispute.4 Furthermore, there was uncontrovert-ed testimony at the hearing that similar jurisdictionaldisputes between the Laborers and Carpenters overthe assignment of power rigging work occurred inother area construction sites. Neither does it appearthere is any agreed-upon method for the settlement ofthe dispute.Therefore, since the record shows that there is anexisting dispute, there is likelihood such a disputemight reoccur and that there is no agreement forvoluntary adjustment of the dispute within themeaning of Section 10(k) of the Act, the Board is notprecluded from making a determination in thisproceeding.The Laborers Motion to Quash theNotice of Hearing is accordingly denied.E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to the various relevantfactors inv6lved.5 The following factors are relevantin making a determination of the dispute before us.1.The collective-bargaining agreementsNeither Union is the certified bargaining represent-ative of any employees of the Employer, however, it4Laborers'InternationalUnionof NorthAmerica Local935, AFL-CIO5 International Association of Machinists,Lodge 1743, AFL-CIO (J A(Interstate Drywall, Inc),191 NLRB No. 93.JonesConstructionCo.),135 NLRB 1402. LABORERS' LOCAL 935369was stipulated that both the Laborers and theCarpenters have been recognized by and havebargained with the Employer as the collective-bar-gaining representative of its carpenter and laboreremployees, and the parties are bound to collective-bargaining agreements with the Unions through theEmployer's membership in the Builders Association.The terms of the Carpenters contract with theAssociation provide that "Where power is used in thesetting or dismantling of forms, all handling andsignalling shall be done by carpenters." In addition,the contract provides that the Carpenters jurisdictionextends over "the handling of rough lumber from thedesignated stockpile. The handling of fixtures andfinished lumber from the delivery truck."Article II, section B, of the Laborers contract statesthat the Laborers jurisdiction extends to:Tenders: Tending masons, plasterers, carpen-ters and other building and construction crafts andmining, handling and conveying of all materialsused by masons, plasterers, carpenters and otherbuilding and construction crafts whether done byhand or by any other process ... .(10) SIGNAL MEN: Signal men in all construc-tion work as defined herein ... .From the above, it is clear that the Carpentersjurisdiction extends to the hoisting of forms to thepoint of erection. However, the provisions of thecontracts offer no guidelines as to which group ofemployees is entitled to the power rigging required inthe movement of materials prior to that point.2.Company and area practiceAs heretofore noted, the Employer assigned thedisputed work to the carpenters in June 1970 and thelaborers did not walk out until April 1971, although aletterwas sent in 1970. The only other employerpractice evident at the hearing is the statement thatthe Employer adheres to the "Contractors Memoran-dum of Carpenters-Laborers Work Assignments."The Carpenters representatives testified withoutcontradiction that in the area, which includes Trum-bull County, Hubbard, Liberty Township, and Gir-ard, the Carpenters do the power rigging, with fewexceptions. Employer and area practice, therefore,clearly favors an award to the Carpenters.3.Employer'spreferenceThe Employerargues foran award to the Carpen-ters,along the lines laid down in the ContractorsMemorandum, which calls for a composite crew whenfeasible, reserving discretion to the Employer. In theinstant proceeding, the Employer chose to assign thework to the carpenters.ConclusionsBased upon the entire record, and after fullconsideration of all relevant factors, as set forthabove, we conclude that the employees represented bythe Carpenters are entitled to the work in dispute. Ourpresent determination, awarding the work to theemployees who are represented by the Carpenters, butnot to that Union or its members, is limited to theparticularcontroversywhich gave rise to thisproceeding.6DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings, the National Labor RelationsBoard hereby makes the following determination ofdispute.1.Employees of Campbell Construction Co., Inc.,who are represented by United Brotherhood ofCarpenters and Joiners of America, Local 1430,AFL-CIO, are entitled to perform the , work ofhooking, unhooking, signaling, and handling inconnectionwith the moving and distribution ofmaterials by cranes and other power equipment fromstockpiles to points of installation at the constructionsite located at the Second National Bank building inWarren, Ohio.2.Laborers' International Union of North Ameri-ca,Local 935, AFL-CIO, is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to force orrequireCampbell Construction Co., Inc., Warren,Ohio, to assign such work exclusively to individualsrepresented by the aforesaid labor organization.3.Within 10 days from the date of this Decisionand Determination of Dispute, Laborers' Internation-alUnion of North America, Local 935, AFL-CIO,shall notify the Regional Director for Region 8, inwriting, whether or not it will refrain from forcing orrequiring Campbell Construction Co., Inc., by meansproscribed by Section 8(b)(4)(D), to assign the workin dispute in a manner inconsistent with the abovedetermination.6The Employer urges that a broad order issue covering all areaconstruction operations.However,as the record will not support an orderof such scope, nor an adoption of the Contractors Memorandum, we shalllimit our award to the jobsite where the instant dispute aroseLaborers'InternationalUnion of NorthAmerica,Local 935, AFL-CIO (InterstateDrywall, Inc), supra,fn. 4, and the cases cited therein.